DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-12, 15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate” in amended claim 1 is not obvious over the prior art.  The pertinent art, Pollack (U.S. 9,139,865), teaches a droplet microactuator including an ion-selective electrode ISE (Col. 48, lines 63-64) as an electrochemistry module with electrodes for potentiometric detection of electrolytes (e.g., K+, Cl-, Na+) (Col. 49, lines 1-4).  The ISEs are integrated with transport electrodes and generally arranged so that droplet operations can be employed to bring a droplet on the droplet microactuator into contact with an ISE (Col. 49, lines 10-13).  The pertinent art, Zhou (CN 102095770), teaches a three-electrode electrochemical device superimposed on a digital microfluidic electrode (Fig. 2), in which the bottom plate of the digital microfluidic device comprises first substrate 1, first insulating layer 2, first electrode layer 3, second insulating layer 4, and first hydrophobic layer 5 (Fig. 2, page 3, para. 7, lines 2-4), and the reference electrode 15 and the working electrode 14 of the electrochemical device are on the same level as the first hydrophobic layer 5 and is surrounded by the first hydrophobic layer 5, but not covered by the first hydrophobic layer 5 (Fig. 2; page 3, para. 8, lines 1-5), so that it does not teach the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate.  The pertinent art, Yu (CN 103412023), teaches the integrated electrochemical system E0 embedded in the electrode E23 (Fig. 2; page 5, para. 2, lines 1-4: the “embedding” of the electrochemical electrode means that the three electrochemical electrodes are surrounded by digital microfluidic chip driving electrodes but are electrically isolated, and the electrodes are on the same plane), but does not teach the reference electrode is disposed in a reference borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first the first substrate; and the sensing electrode is disposed in a sensing electrode borehole extending through the first dielectric layer and the first hydrophobic coating to the first set of electrodes positioned over the first substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAITLYN MINGYUN SUN/Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795